Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments filed June 4, 2021. The dependent claims are also allowed.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Cynthia Stephenson on Thursday, August 26, 2021.
LISTING OF CLAIMS
1.  (Previously presented)  A computer system comprising: at least one processor or circuit programmed to execute as:	starting a game based on a game play start operation by a player;
	managing a user data on the player, the user data including a charge history of purchasing by the player of an item usable by a player character of the player in the game, wherein the charge history is information on one or more of number of charge times the player purchased the item, a total charge amount for purchases of the item by the player, charge frequency for how frequently the player purchased the item, 
	performing display control that determines whether the charge history of the player currently satisfies a predetermined charge condition, and then selects a given reward advertisement in the game which has a predetermined advertisement defining data that is predetermined to correspond to the charge history, wherein the predetermined charge condition is a condition of one or more of a total charge amount for purchases of the item, a total charge amount for event participation, a total number of charged times for purchasing an item or event, a total charge amount for a current accounting period, a total number of charged times for the current accounting period, and a frequently purchased category of an item purchased by the player, wherein the reward advertisement features a corresponding predetermined reward given to a user in exchange for watching the reward advertisement;
	setting a reward in the game in exchange for watching the reward advertisement; and
	giving the reward to the player.

2.   (Previously presented)  The computer system as defined in claim 1, the setting the reward including:	setting a standard reward for watching the reward advertisement; and	setting the reward to be actually given by changing the standard reward.

3.   (Original)  The computer system as defined in claim 2 further comprising notifying the player of a content of the change.

4.   (Original)  The computer system as defined in claim 2 further comprising notifying the player of a reason of the change.

5.   (Previously presented)  The computer system as defined in claim 2 further comprising performing control displaying of the reward advertisement based on a watching stop operation performed by the player, before the reward advertisement is 

6.   (Original)  The computer system as defined in claim 5 further comprising performing display control for a display indicating the current watched amount and a reward given when the watching stop operation is performed.

7.   (Previously presented)  The computer system as defined in claim 2 further comprising: presenting the standard reward to offer the player to watch the reward advertisement; and	starting the display control for the reward advertisement when the player performs a confirmation operation for the offer.

8.  (Previously presented)  The computer system as defined in claim 2, the setting the standard reward including setting the standard reward based on the play information on the user data .

9.   (Previously presented)  The computer system as defined in claim 2, the setting the standard reward including setting the standard reward to be predetermined reward associated with the reward advertisement,	the setting the reward to be actually given including setting the reward to be actually given by changing the standard reward based on the user data.

10.   (Canceled)  























12.   (Canceled)  












13.   (Canceled)  










14.   (Canceled)  












15.   (Canceled)  










16.   (canceled)

17.   (canceled)

18.   (Canceled)

19.  (Original)  A game system comprising: a server system that is the computer system according to claim 1 and	a user terminal to which the player inputs an operation,	the server system and the user terminal being connected to the game system to be capable of performing a communication with each other.

20.   (Original)  A game device comprising an operation input section to which the player inputs an operation, the game device being the computer system according to claim 1.

21.  (Canceled)    



22.  (Canceled)    

23.  (Previously presented)  A computer system comprising: at least one processor or circuit programmed to execute as:

	managing a user data on the player, the user data including a play history of the game played by the player, wherein the play history is information on one or more of number of charge times the player purchased the item, a total charge amount for purchases of the item by the player, charge frequency for how frequently the player purchased the item, preference of purchased items purchased by the player, playing fee paid by the player, and event participation fee paid by the player for an event ticket;
	performing display control that determines whether the play history of the player currently satisfies a predetermined charge condition, and then selects a given reward advertisement in the game which has a predetermined advertisement defining data that is predetermined to correspond to the play history, wherein the predetermined charge condition is a condition of one or more of a total charge amount for purchases of the item, a total charge amount for event participation, a total number of charged times for purchasing an item or event, a total charge amount for a current accounting period, a total number of charged times for the current accounting period, and a frequently purchased category of an item purchased by the player, wherein the reward advertisement features a corresponding predetermined reward given to a user in exchange for watching the reward advertisement;
	setting a reward in the game played by the player in exchange for watching the reward advertisement; and
	giving the reward to the player.
Allowable Subject Matter
Claims 1-9, 19, 20, 23 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Burgin et al. (20180068526), Coffin (20030172376) and Santini et al. (20140243072). As per independent 1-9, 19, 20, 23 the prior art of record Burgin discloses:
A computer system comprising: at least one processor or circuit programmed to execute as:

giving the reward to the player (par 16, 56, 83).
Coffin discloses:
starting a game based on a game play start operation by a player (par 99).
Santini discloses:
managing a user data on the player, the user data including a charge history of purchasing by the player ( par 41) of an item usable by a player character of the player in the game wherein the charge history is information on one or more of number of charge times the player purchased the item, a total charge amount for purchases of the item by the player (par 41, 64), charge frequency for how frequently the player purchased the item, preference of purchased items purchased by the player (par 62), playing fee paid by the player, and event participation fee paid by the player for an event ticket (par 64). 
The combination of Burgin, Coffin and Santini does not teach:
performing display control that determines whether the charge history of the player currently satisfy satisfies a predetermined charge condition, and then selects a given reward advertisement in the game which has a predetermined advertisement defining data that is predetermined to correspond to the charge history, wherein the predetermined charge condition is a condition of one or more of a total charge amount for purchases of the item, a total charge amount for event participation, a total number of charged times for purchasing an item or event, a total charge amount for a current accounting period, a total number of charged times for the current accounting period, 
These uniquely distinct features render claims 1-9, 19, 20, 23 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALVIN L BROWN/Primary Examiner, Art Unit 3621